Citation Nr: 0830442	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-03 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran contends that his service-connected diabetes 
mellitus and secondary service-connected disabilities render 
him unable to secure and maintain substantially gainful 
employment.

A TDIU may be awarded upon a showing that a veteran is unable 
to secure or follow a substantially gainful occupation due 
solely to impairment resulting from service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in making this determination, but not to the 
veteran's age or the impairment caused by any disabilities 
that are not service connected.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, his disabilities may be considered under 
subjective criteria.  If he is unemployable by reason of his 
disabilities, occupational background, and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R. § 4.16(b).

The veteran in this case is presently service connected for 
diabetes mellitus (DM), rated 20 percent disabling; 
peripheral vascular disease left lower extremity, associated 
with DM, rated 20 percent disabling; peripheral vascular 
disease right lower extremity, associated with DM, rated 20 
percent disabling; peripheral neuropathy right lower 
extremity, associated with DM, rated 10 percent disabling; 
peripheral neuropathy left lower extremity, associated with 
DM, rated 10 percent disabling; dysthymia, associated with 
DM, rated 10 percent disabling; tinnitus, rated 10 percent 
disabling; and bilateral hearing loss, rated 0 percent 
disabling.  His combined evaluation is 70 percent.   

The veteran meets the combined percentage requirement of 70 
percent, as his diabetes mellitus and secondary disorders 
result from a common etiology and may be considered as one 
disability.  In August 2008, the veteran's representative 
raised a claim for an increased rating for the veteran's 
service-connected peripheral vascular disease of the lower 
extremities.  In this regard, the veteran's representative 
asserted that the evidence supported the criteria for a 40 
percent rating.  As the outcome of this claim could affect 
the veteran's claim for a TDIU, it is inextricably 
intertwined with the TDIU claim and must be adjudicated 
before the TDIU issue can be decided.  See Babchak v. 
Principi, 3 Vet. App. 466, 467 (1992); Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Develop as deemed appropriate and 
adjudicate the increased rating claim for 
peripheral vascular disease of the right 
and left lower extremities and notify the 
veteran and his representative of the 
decision and of their appellate rights.  
If the benefits sought are denied and the 
veteran files a timely notice of 
disagreement, issue an appropriate 
statement of the case and notify the 
veteran and his representative that that 
matter will be before the Board only if a 
timely substantive appeal is submitted.

2.  Thereafter, and after undertaking any 
additional development deemed necessary 
regarding the claim for a TDIU, 
readjudicate the TDIU issue.  If the 
decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

